Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Stevenosky (63298) on 2/11/22.
The application has been amended as follows: 
Claim 19 line 1: change “claim 19” to --claim 18--

Allowable Subject Matter
Claims 1-2, 4-7, 9-20, 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose, in conjunction with other limitations as detailed in independent claims, an imager pod located relative to the base assembly, and operatively connected with the processor circuitry, the imager pod arranged to acquire images of a scene and transmit image data to the processor circuitry, the imager pod including an illumination assembly configured to project light of a predetermined wavelength range into a translucent light pipe structure comprising a plurality of rounded lenses, the imager pod including a shell allowing for rotation of an optical axis of the imager pod with respect to a longitudinal axis of the main body.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887